

Exhibit 10.10
 
INDEMNIFICATION SHARES ESCROW AGREEMENT
 
This Indemnification Shares Escrow Agreement (this “Agreement”) is entered into
as of March 5, 2015 by and among Tyme Technologies, Inc. (f/k/a Global Group
Enterprises Corp.), a Delaware corporation (“Parent”), Steven Hoffman, a New
Jersey resident but solely ion his capacity as Indemnification Representative
under thje Merger Agreement (as defined below) (the “Indemnification
Representative”), CKR Law LLP, as escrow agent (the “Escrow Agent”), and with
respect to Sections 5, 6 and 8, GEM Global Yield Fund LLC SCS, a “société en
commandite simple” formed under the laws of Luxembourg (“GEM”). Capitalized
terms not otherwise defined herein shall have the meaning ascribed to them in
the Merger Agreement.
 
WHEREAS, Parent has entered into an Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”), dated as of March 5, 2015 (the “Merger
Agreement”), among Parent, Tyme Acquisition Corp., a Delaware corporation
(“Acquisition Corp.”), Tyme Inc., a Delaware corporation (the “Company”),
Indemnification Representative (with respect to Section 6.3(f) of the Merger
Agreement only), and GEM (with respect to Sections 1.14, 4.8(b) and 5.1(k) of
the Merger Agreement only), pursuant to which (i) Acquisition Corp. will merge
with and into the Company (the “Merger”), with the Company surviving the Merger,
(ii) the Company will become a wholly-owned subsidiary of the Parent, and (iii)
the Company Stockholders will receive shares of the Parent Common Stock in
exchange for their shares of the Company Common Stock issued and outstanding
immediately prior to the Effective Time (other than Dissenting Shares, if any),
as determined in accordance with the Conversion Ratio (“Merger Shares”); and
 
WHEREAS, the Merger Agreement provides that 95% of the Merger Shares (the
“Initial Shares”) to be issued to the Company Stockholders shall be delivered to
the Company Stockholders and 5% of the Merger Shares (the “Indemnification
Escrow Shares”) (subject to rounding up as provided in the Merger Agreement)
shall be delivered to the Escrow Agent to secure the indemnification obligations
under the Merger Agreement of the Company Stockholders as of the Closing Date
(collectively, the “Indemnifying Stockholders”), to the Parent; and
 
WHEREAS, the Merger Agreement provides for the execution of this Agreement and
the establishment of an escrow account and the parties hereto desire to
establish the terms and conditions pursuant to which such escrow account will be
established and maintained as of the effectiveness of the Merger.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 

1

 

 

 
1.
Escrow and Indemnification.

 
(a)           Escrow of Shares. Simultaneously with the execution of this
Agreement, the Parent shall cause to be issued and shall deposit with the Escrow
Agent certificates representing an aggregate number of shares of the Parent
Common Stock computed based upon the applicable Conversion Ratio, as determined
pursuant to Section 1.5(b) of the Merger Agreement, issued in the name of the
Escrow Agent. The shares deposited with the Escrow Agent pursuant to this
Section 1(a) are referred to herein as the “Indemnification Escrow Shares.” The
Indemnification Escrow Shares are allocated among the Indemnifying Stockholders
as set forth on Schedule A to this Agreement. The Indemnification Escrow Agent
agrees to hold the Indemnification Escrow Shares in escrow, subject to the terms
and conditions of this Agreement.
 
(b)           Indemnification. Section 6.1 of the Merger Agreement provides that
the Company Stockholders shall indemnify and hold harmless Parent from and
against certain Damages (as defined in Section 6.1 of the Merger Agreement) on
the terms and conditions contained in Article VI of the Merger Agreement. The
Indemnification Escrow Shares shall be (i) security for such indemnity
obligation of the Indemnifying Stockholders, subject to the limitations, and in
the manner provided, in this Agreement and the Merger Agreement and (ii) except
with respect to any fraud or willful misconduct by the Company in connection
with the Merger Agreement, shall be the exclusive means for Parent to collect
any Damages with respect to which Parent is entitled to indemnification under
Article VI of the Merger Agreement.
 
(c)           Dividends, Etc. Any securities distributed in respect of or in
exchange for any of the Indemnification Escrow Shares, whether by way of stock
dividends, stock splits or otherwise, shall be issued in the name of the Escrow
Agent or its nominee and shall be delivered to the Escrow Agent, who shall hold
such securities in escrow. Such securities shall be considered Indemnification
Escrow Shares for purposes hereof. Any cash dividends or property (other than
securities) distributed in respect of the Indemnification Escrow Shares shall
promptly be distributed by the Escrow Agent to the Indemnifying Stockholders in
accordance with Section 3(c) hereof.
 
(d)           Voting of Shares. The Indemnification Representative shall have
the right, in his sole discretion, on behalf of the Indemnifying Stockholders,
to direct the Escrow Agent in writing as to the exercise of any voting rights
pertaining to the Indemnification Escrow Shares, and the Escrow Agent shall
comply with any such written instructions. In the absence of such instructions,
the Escrow Agent shall vote all of the Indemnification Escrow Shares of each
Indemnifying Stockholder in the exact proportions as such Indemnifying
Stockholder votes its other shares of Parent Common Stock, or shall not vote any
of such Indemnifying Stockholder’s Indemnification Escrow Shares if such
Indemnifying Stockholder does not vote any of its other shares of Parent Common
Stock. The Indemnification Representative shall have no obligation to solicit
consents or proxies from the Indemnifying Stockholders for purposes of any such
vote.
 

2

 

 

 
(e)           Transferability. The respective interests of the Indemnifying
Stockholders in the Indemnification Escrow Shares shall not be assignable or
transferable, other than by operation of law. Notice of any such assignment or
transfer by operation of law shall be given to the Escrow Agent and Parent, and
no such assignment or transfer shall be valid until such notice is given.
 
2. 
Intentionally Omitted.

 
3.
Distribution of Indemnification Escrow Shares.

 
(a)          The Escrow Agent shall distribute the Indemnification Escrow Shares
only in accordance with (i) a written instrument delivered to the Escrow Agent
that is executed by both the Parent and the Indemnification Representative and
that instructs the Escrow Agent as to the distribution of some or all of the
Indemnification Escrow Shares, (ii) an order of a court of competent
jurisdiction, a copy of which is delivered to the Escrow Agent by either the
Parent or the Indemnification Representative, that instructs the Escrow Agent as
to the distribution of some or all of the Indemnification Escrow Shares, or
(iii) the provisions of Section 3(b) hereof.
 
(b)          Within five (5) business days after March 5, 2017 (the “Termination
Date”), the Escrow Agent shall distribute to the Indemnifying Stockholders all
of the Indemnification Escrow Shares then held in escrow, registered in the
names of the Indemnifying Stockholders in accordance with the Allocation
Percentages set forth on Schedule A to this Agreement. Notwithstanding the
foregoing, if Parent has previously delivered to the Escrow Agent a copy of a
Claim Notice (as hereinafter defined) and the Escrow Agent has not received
written notice executed by Parent and the Indemnification Representative of the
resolution of the claim covered thereby, or if Parent has previously delivered
to the Escrow Agent a copy of an Expected Claim Notice (as hereinafter defined)
and the Escrow Agent has not received written notice executed by Parent and
Indemnification Representative of the resolution of the anticipated claim
covered thereby, the Escrow Agent shall (x) retain in escrow after the
Termination Date such number of Indemnification Escrow Shares as have a Value
(as defined in Section 4 below) equal to the Claimed Amount (as hereinafter
defined) covered by such Claim Notice or equal to the estimated amount of
Damages set forth in such Expected Claim Notice, as the case may be. Any
Indemnification Escrow Shares so retained in escrow shall be distributed only in
accordance with the terms of clauses (i) or (ii) of Section 3(a) hereof. For
purposes of this Agreement, a Claim Notice means a written notification under
the Merger Agreement given by the Parent to the Indemnifying Stockholders which
contains (i) a description and the amount (the “Claimed Amount”) of any Damages
incurred or reasonably expected to be incurred by the Parent, (ii) a statement
that the Parent is entitled to indemnification under Article VI of the Merger
Agreement for such Damages and a reasonable explanation of the basis therefor,
and (iii) a demand for payment (in the manner provided in Section 6.3 of the
Merger Agreement) in the amount of such Damages. For purposes of this Agreement,
an Expected Claim Notice means a notice delivered pursuant to the Merger
Agreement by the Parent to an Indemnifying Stockholder, before expiration of a
representation or warranty, to the effect that, as a result of a legal
proceeding
 

3

 

 

 
instituted by or written claim made by a third party, the Parent reasonably
expects to incur Damages as a result of a breach of such representation or
warranty.
 
(c)           Any distribution of all or a portion of the Indemnification Escrow
Shares to the Indemnifying Stockholders shall be made by delivery of stock
certificates issued in the name of the Indemnifying Stockholders in proportion
to each such Indemnifying Stockholder’s original contribution of Indemnification
Escrow Shares pursuant to the terms of the Merger Agreement. Distributions to
the Indemnifying Stockholders shall be made by mailing stock certificates to
such holders at their respective addresses shown on the stock records of the
Company as of the Closing Date (or such other address as may be provided in
writing to the Escrow Agent by any such Indemnifying Stockholder). No fractional
Indemnification Escrow Shares shall be distributed to Indemnifying Stockholders
pursuant to this Agreement. Instead, the number of shares that each Indemnifying
Stockholder shall receive shall be rounded up or down to the nearest whole
number (provided that the Indemnification Representative shall have the
authority to effect such rounding in such a manner that the total number of
whole Indemnification Escrow Shares to be distributed equals the number of
Indemnification Escrow Shares then held in escrow). In the event of the issuance
of securities or distribution of cash dividends or property to Escrow Agent with
respect to Indemnification Escrow Shares, such securities, cash and/or property
shall be distributed to the Indemnifying Stockholders contemporaneous and
proportional with the stock certificates evidencing the Indemnification Escrow
Shares being distributed by Escrow Agent pursuant to this Agreement.
 
4.            Valuation of Indemnification Escrow Shares. For purposes of this
Agreement, the “Value” of any Indemnification Escrow Shares shall be $0.50 per
share, multiplied by the number of such Indemnification Escrow Shares.
 
5.            Fees and Expenses of Escrow Agent. GEM shall pay the fees of and
expenses incurred by the Escrow Agent for the services to be rendered by the
Escrow Agent hereunder, including without limitation, all bank charges, courier
charges and transfer agent fees, including an advance of $5,000 which shall be
applied against such fees and expenses.
 
6.            Limitation of Escrow Agent’s Liability.
 
(a)           The Escrow Agent shall incur no liability with respect to any
action taken or suffered by it in reliance upon any notice, direction,
instruction, consent, statement or other documents believed by it to be genuine
and duly authorized, nor for other action or inaction except its own willful
misconduct or gross negligence. The Escrow Agent shall not be responsible for
the validity or sufficiency of this Agreement. In all questions arising under
this Agreement, the Escrow Agent may rely on the advice of counsel, and the
Escrow Agent shall not be liable to anyone for anything done, omitted or
suffered in good faith by the Escrow Agent based on such advice. The Escrow
Agent shall not be required to take any action hereunder involving any expense
unless the payment of such expense is made or provided for in a manner
 

4

 

 

 
reasonably satisfactory to it. In no event shall the Escrow Agent be liable for
indirect, punitive, special or consequential damages.
 
(b)           GEM agrees to indemnify the Escrow Agent for, and hold it harmless
against, any loss, liability or expense incurred without gross negligence or
willful misconduct on the part of Escrow Agent, arising out of or in connection
with its carrying out of its duties hereunder.
 
7.
Liability and Authority of Indemnification Representative; Successors and
Assignees.

 
(a)           The Indemnification Representative shall not incur any liability
to the Indemnifying Stockholders with respect to any action taken or suffered by
him in reliance upon any note, direction, instruction, consent, statement or
other documents believed by him to be genuinely and duly authorized, nor for
other action or inaction except his own willful misconduct or gross negligence.
The Indemnification Representative may, in all questions arising under this
Agreement, rely on the advice of counsel and the Indemnification Representative
shall not be liable to the Indemnifying Stockholders for anything done, omitted
or suffered in good faith by the Indemnification Representative based on such
advice.
 
(b)           In the event of the death or permanent disability of the
Indemnification Representative, or his or her resignation or termination as an
Indemnification Representative, a successor Indemnification Representative shall
be elected by a majority vote of the Indemnifying Stockholders, with each such
Indemnifying Stockholder (or his, her or its successors or assigns) to be given
a vote equal to the number of votes represented by the shares of Parent Common
Stock set forth opposite the Indemnifying Stockholder’s name on Schedule A to
this Agreement. Each successor Indemnification Representative shall have all of
the power, authority, rights and privileges conferred by this Agreement upon the
original Indemnification Representative, and the term “Indemnification
Representative” as used herein shall be deemed to include each successor
Indemnification Representative.
 
(c)           The Indemnification Representative shall have full power and
authority to represent the Indemnifying Stockholders, and their successors, with
respect to all matters arising under this Agreement and Article VI of the Merger
Agreement and all actions taken by the Indemnification Representative hereunder
or under Article VI of the Merger Agreement shall be binding upon the
Indemnifying Stockholders, and their successors, as if expressly confirmed and
ratified in writing by each of them. Without limiting the generality of the
foregoing, the Indemnification Representative shall have full power and
authority to interpret all of the terms and provisions of this Agreement, to
compromise any claims asserted hereunder and to authorize any release of the
Indemnification Escrow Shares to be made with respect thereto, on behalf of the
Indemnifying Stockholders and their successors.
 

5

 

 

 
(d)           After Closing Date, the majority vote of the Indemnifying
Stockholders (in the manner contemplated under Section 7(b) above) may terminate
the Indemnification Representative and appoint a successor Indemnification
Representative.
 
(e)           The Escrow Agent may rely on the Indemnification Representative as
the exclusive agent of the Indemnifying Stockholders under this Agreement and
shall incur no liability to any party with respect to any action taken or
suffered by it in good faith reliance thereon.
 
8.            Amounts Payable by GEM. The amounts payable by GEM under this
Agreement (i.e., fees and the indemnification obligations pursuant to Section
6(b)) shall be payable solely as follows: The Escrow Agent shall notify GEM of
any such amount payable by GEM as soon as it becomes aware that any such amount
is payable, with a copy of such notice to the Parent and Indemnification
Representative.
 
9.            Termination. This Agreement shall terminate upon the distribution
by the Escrow Agent of all of the Indemnification Escrow Shares in accordance
with this Agreement; provided that the provisions of Sections 5, 6, 7 and 8
shall survive such termination.
 
10.          Notices. All notices, consents, waivers, and other communications
which are required or permitted under this Agreement shall be in writing will be
deemed given to a party (a) on the date of delivery against written receipt
therefor, if delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) the date of
transmission if sent by facsimile or e-mail with confirmation of transmission by
the transmitting equipment if such notice or communication is delivered prior to
5:00 P.M., New York City time, on a Business Day, or the next Business Day after
the date of transmission, if such notice or communication is delivered on a day
that is not a Trading Day or later than 5:00 P.M., New York City time, on any
Business Day; (c) the date received or rejected by the addressee, if sent by
certified mail, return receipt requested; or (d) seven days after the placement
of the notice into the mails (first class postage prepaid), to the party at the
address, facsimile number, or e-mail address furnished by the such party.
 
If to Parent:
 
Tyme Technologies, Inc.
c/o Moritt Hock & Hamroff LLP
450 Seventh Avenue, 15th floor
New York, NY 10123
Attn: Steven Hoffman, CEO
Facsimile: (646) 688-6096
 

6

 

 

 
with a copy to (which shall not constitute notice hereunder):
 
Moritt Hock & Hamroff LLP
400 Garden City Plaza
Garden City, NY 11530
Attn: Keith S. Braun, Esq.
Facsimile: (516) 873-2010


If to the Indemnification Representative:


Steven Hoffman
c/o Moritt Hock & Hamroff LLP
450 Seventh Avenue, 15th floor
New York, NY 10123
Facsimile: (646) 688-6096


with a copy to (which shall not constitute notice hereunder):
 
Moritt Hock & Hamroff LLP
400 Garden City Plaza
Garden City, NY 11530
Attn: Keith S. Braun, Esq.
Facsimile: (516) 873-2000


If to the Escrow Agent:
 
CKR Law LLP
1330 Avenue of the Americas, 35th Floor
New York, NY 10019
Attn: Mark Crone, Esq.
Facsimile: 212.400.6901


If to GEM:
 
GEM Global Yield LLC SCS
c/o CKR Law LLP
1330 Avenue of the Americas, 35th Floor
New York, NY 10019
Attn: Chris Brown
Facsimile: 212.400.6901


Any party may give any notice, instruction or communication in connection with
this Agreement using any other means (including personal delivery, telecopy or
ordinary mail), but no such notice, instruction or communication shall be deemed
to have been delivered unless and until it is actually received by the party to
whom it was sent. Any party may change the address to which
 

7

 

 

 
notices, instructions or communications are to be delivered by giving the other
parties to this Agreement notice thereof in the manner set forth in this Section
10.
 
11.          Successor Escrow Agent. In the event the Escrow Agent becomes
unavailable or unwilling to continue in its capacity herewith, the Escrow Agent
may resign and be discharged from its duties or obligations hereunder by
delivering a resignation to the parties to this Agreement, not less than 60 days
prior to the date when such resignation shall take effect. Parent may appoint a
successor Escrow Agent with the consent of the Indemnification Representative,
which shall not be unreasonably withheld. If, within such notice period, the
Parent provides to the Escrow Agent written instructions with respect to the
appointment of a successor Escrow Agent and directions for the transfer of any
Indemnification Escrow Shares then held by the Escrow Agent to such successor,
the Escrow Agent shall act in accordance with such instructions and promptly
transfer such Indemnification Escrow Shares to such designated successor. If no
successor Escrow Agent is named as provided in this Section 11 prior to the date
on which the resignation of the Escrow Agent is to properly take effect, the
Escrow Agent may apply to a court of competent jurisdiction for appointment of a
successor Escrow Agent.
 
12.
General.

 
(a)           Governing Law; Assigns. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York without
regard to conflict-of-law principles and shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.
 
(b)           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
(c)           Entire Agreement. Except for those provisions of the Merger
Agreement referenced herein, this Agreement constitutes the entire understanding
and agreement of the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements or understandings, written or
oral, between the parties with respect to the subject matter hereof.
 
(d)           Waivers. No waiver by any party hereto of any condition or of any
breach of any provision of this Agreement shall be effective unless in writing.
No waiver by any party of any such condition or breach, in any one instance,
shall be deemed to be a further or continuing waiver of any such condition or
breach or a waiver of any other condition or breach of any other provision
contained herein.
 
(e)           Amendment. This Agreement may be amended only with the written
consent of Parent, Escrow Agent, GEM and Indemnification Representative.
 

8

 

 

 
(f)           Consent to Jurisdiction and Service. The parties hereby absolutely
and irrevocably consent and submit to the jurisdiction of the courts in the
State of New York and of any Federal court located in the State of New York in
connection with any actions or proceedings brought against any party hereto by
the Escrow Agent arising out of or relating to this Agreement.
 
(g)          Binding Effect. This Agreement shall be binding upon the respective
parties hereto and their heirs, executors, successors and assigns.
 
[signature page follows]
 

9

 

 

 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

             
TYME TECHNOLOGIES, INC.
         
By:
/s/ Peter de Svastich     Name: Peter de Svastich   Title: President      
STEVEN HOFFMAN, Individually and as Indemnification Representative

 

  /s/ Steven Hoffman     (signature)

             
CKR LAW LLP
         
By:
/s/ Mark E. Crone     Name: Mark E. Crone   Title: Co-Managing Partner

             
GEM GLOBAL YIELD FUND LLC SCS
         
By:
/s/ Christopher Brown     Name: Christopher Brown   Title: Manager

 

10

 

 

 
SCHEDULE A
 
ALLOCATION OF INDEMNIFICATION ESCROW SHARES
 

11

 